--------------------------------------------------------------------------------

SECURITY AGREEMENT

          SECURITY AGREEMENT, dated as of the 13th day of September, 2007, by
and between FORTIFIED DATA COMMUNICATIONS, INC. (formerly Aegis Merger
Corporation), a Delaware corporation (the "Debtor"), and THOMAS KEENAN VENTURES,
LLC (hereinafter, the "Secured Party").

          WHEREAS, Fortified Holdings Corp. ("Borrower") has requested from
Secured Party, and Secured Party has agreed to extend to Borrower, a $5,000,000
term loan, as evidenced by that certain Term Loan Note made by Borrower to the
order of Secured Party dated as of even date herewith (the "Note"); and

          WHEREAS, it is a condition precedent to Secured Party’s extending the
term loan evidenced by the Note to Borrower that Debtor execute and deliver to
Secured Party (i) a Continuing Guaranty Agreement in favor of Secured Party (the
"Guaranty") guaranteeing Borrower’s obligations to Secured Party and (ii) a
security agreement in substantially the form hereof; and

          WHEREAS, Debtor desires to grant to Secured Party, as security for
Debtor’s obligations set forth in the Guaranty (the "Obligations"), a first
priority security interest in the Collateral (as defined below).

          NOW, THEREFORE, in consideration of the promises contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree, as follows:

          1.      Definitions; Rules of Interpretation. All capitalized terms
used herein without definitions (whether in the plural or singular form),
including, but not limited to, the terms "Loan Documents" and "Event of
Default", shall have the respective meanings provided therefor in the Note. The
term "State", as used herein, means the State of Connecticut. All terms defined
in the Uniform Commercial Code of the State and used herein shall have the same
definitions herein as specified therein. However, if a term is defined in
Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term has the
meaning specified in Article 9. No reference to "proceeds" in this Agreement
authorizes any sale, transfer, or other disposition of Collateral by Debtor.

          2.      Grant of Security Interest. Debtor hereby grants to Secured
Party, to secure the payment and performance in full of all of the Debtor’s
Obligations, a security interest in and so pledges and assigns to Secured Party
the following properties, assets and rights of Debtor, wherever located, whether
now owned or hereafter acquired or arising, and any and all proceeds and
products of any thereof (all of the same being hereinafter called the
"Collateral"): all personal and fixture property of every kind and nature
including, without limitation, all goods (including inventory, equipment and any
accessions thereto), instruments (including promissory notes), documents,
accounts, chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights

--------------------------------------------------------------------------------

(whether or not the letter of credit is evidenced by a writing), commercial tort
claims, securities and all other investment property, supporting obligations,
any other contract rights or rights to the payment of money, insurance claims
and proceeds, and all general intangibles (including all payment intangibles and
software), including all patents, trademarks, applications and registrations
thereof, service marks and other intellectual property. Secured Party
acknowledges that the attachment of its security interest in any commercial tort
claim as original collateral is subject to Debtor's compliance with §4.7.

          3.      Authorization to File Financing Statements. Debtor hereby
irrevocably authorizes Secured Party at any time and from time to time to file
in any filing office in any Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral (i)
as all assets of Debtor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of the State or such jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) provide any
other information required by part 5 of Article 9 of the Uniform Commercial Code
of the State, or such other jurisdiction, for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether Debtor
is an organization, the type of organization and any organizational
identification number issued to Debtor and, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of real property
to which the Collateral relates. Debtor agrees to furnish any such information
to Secured Party promptly upon Secured Party's request. Debtor also ratifies its
authorization for Secured Party to have filed in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.

          4.      Other Actions. To further the attachment, perfection and first
priority of, and the ability of Secured Party to enforce, Secured Party's
security interest in the Collateral, and without limitation on Debtor's other
obligations in this Agreement, Debtor agrees, in each case at Debtor's expense
and upon the written request of Secured Party, to take the following actions
with respect to the following Collateral:

          4.1      Promissory Notes and Tangible Chattel Paper. If Debtor shall
at any time hold or acquire any promissory notes or tangible chattel paper,
Debtor shall forthwith endorse, assign and deliver the same to Secured Party,
accompanied by such instruments of transfer or assignment duly executed in blank
as Secured Party may from time to time specify.

          4.2      Deposit Accounts. For each deposit account that Debtor at any
time opens or maintains, Debtor shall, at Secured Party's request and option,
pursuant to an agreement in form and substance reasonably satisfactory to
Secured Party, either (a) cause the depositary bank to comply at any time with
instructions from Secured Party to such depositary bank directing the
disposition of funds from time to time credited to such deposit account, without
further consent of Debtor, or (b) arrange for Secured Party to become the
customer of the depositary bank with respect to the deposit account, with Debtor
being permitted, only with the consent of Secured Party (which consent shall, so
long as no Event

--------------------------------------------------------------------------------

of Default has occurred and is continuing, be promptly given), to exercise
rights to withdraw funds from such deposit account. Secured Party agrees with
Debtor that Secured Party shall not give any such instructions or withhold any
withdrawal rights from Debtor, unless an Event of Default has occurred and is
continuing, or would occur, if effect were given to any withdrawal not otherwise
permitted by the Loan Documents. The provisions of this paragraph shall not
apply to (i) any deposit account for which Debtor, the depositary bank and
Secured Party have entered into a cash collateral agreement specially negotiated
among Debtor, the depositary bank and Secured Party for the specific purpose set
forth therein, (ii) a deposit account for which Secured Party is the depositary
bank and is in automatic control, and (iii) deposit accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Debtor's salaried employees.

          4.3      Investment Property. If Debtor shall at any time hold or
acquire any certificated securities, Debtor shall forthwith endorse, assign and
deliver the same to Secured Party, accompanied by such instruments of transfer
or assignment duly executed in blank as Secured Party may from time to time
specify. If any securities now or hereafter acquired by Debtor are
uncertificated and are issued to Debtor or its nominee directly by the issuer
thereof, Debtor shall immediately notify Secured Party thereof and, at Secured
Party's request and option, pursuant to an agreement in form and substance
reasonably satisfactory to Secured Party, either (a) cause the issuer to agree
to comply with instructions from Secured Party as to such securities, without
further consent of Debtor or such nominee, or (b) arrange for Secured Party to
become the registered owner of the securities. If any securities, whether
certificated or uncertificated, or other investment property now or hereafter
acquired by Debtor are held by Debtor or its nominee through a securities
intermediary or commodity intermediary, Debtor shall immediately notify Secured
Party thereof and, at Secured Party's request and option, pursuant to an
agreement in form and substance reasonably satisfactory to Secured Party, either
(i) cause such securities intermediary or (as the case may be) commodity
intermediary to agree to comply with entitlement orders or other instructions
from Secured Party to such securities intermediary as to such securities or
other investment property, or (as the case may be) to apply any value
distributed on account of any commodity contract as directed by Secured Party to
such commodity intermediary, in each case without further consent of Debtor or
such nominee, or (ii) in the case of financial assets or other investment
property held through a securities intermediary, arrange for Secured Party to
become the entitlement holder with respect to such investment property, with
Debtor being permitted, only with the consent of Secured Party (which consent
shall, so long as no Event of Default has occurred and is continuing, be
promptly given), to exercise rights to withdraw or otherwise deal with such
investment property. Secured Party agrees with Debtor that Secured Party shall
not give any such entitlement orders or instructions or directions to any such
issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by
Debtor, unless an Event of Default has occurred and is continuing, or, after
giving effect to any such investment and

--------------------------------------------------------------------------------

withdrawal rights not otherwise permitted by the Loan Documents, would occur.
The provisions of this paragraph shall not apply to any financial assets
credited to a securities account for which Secured Party is the securities
intermediary.

          4.4      Collateral in the Possession of a Bailee. If any Collateral
is at any time in the possession of a bailee, Debtor shall promptly notify
Secured Party thereof and, at Secured Party's request and option, shall promptly
obtain an acknowledgement from the bailee, in form and substance reasonably
satisfactory to Secured Party, that the bailee holds such Collateral for the
benefit of Secured Party, and that such bailee agrees to comply, without further
consent of Debtor, with instructions from Secured Party as to such Collateral;
provided, however, that until such instructions are given by the Secured Party,
Debtor may withdraw such Collateral and otherwise deal with such Collateral.
Secured Party agrees with Debtor that Secured Party shall not give any such
instructions unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by Debtor with respect to the bailee.

          4.5      Electronic Chattel Paper and Transferable Records. If Debtor
at any time holds or acquires an interest in any electronic chattel paper or any
"transferable record," as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
Debtor shall promptly notify Secured Party thereof and, at the request and
option of Secured Party, shall take such action as Secured Party may reasonably
request to vest in Secured Party control, under §9-105 of the Uniform Commercial
Code, of such electronic chattel paper or control under Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, §16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record. Secured Party agrees with Debtor
that Secured Party will arrange, pursuant to procedures satisfactory to Secured
Party and so long as such procedures will not result in Secured Party's loss of
control, for Debtor to make alterations to the electronic chattel paper or
transferable record permitted under UCC §9-105 or, as the case may be, Section
201 of the federal Electronic Signatures in Global and National Commerce Act or
§16 of the Uniform Electronic Transactions Act for a party in control to make
without loss of control, unless a Default has occurred and is continuing or
would occur after taking into account any action by Debtor with respect to such
electronic chattel paper or transferable record.

          4.6      Letter-of-Credit Rights. If Debtor is at any time a
beneficiary under a letter of credit, Debtor shall promptly notify Secured Party
thereof and, at the request and option of Secured Party, Debtor shall, pursuant
to an agreement in form and substance reasonably satisfactory to Secured Party,
either (i) arrange for the issuer and any confirmer or other nominated person of
such letter of credit to consent to an assignment to Secured Party of the
proceeds of the letter of credit or (ii) arrange for Secured Party to become the
transferee beneficiary of the letter of credit, with Secured Party agreeing, in
each case, that the proceeds of the letter of

--------------------------------------------------------------------------------

credit are to be held by Secured Party as cash collateral for the Obligations.
Secured Party shall, so long as no Event of Default has occurred and is
continuing, disburse all such proceeds so held as cash collateral directly to
Debtor; provided, however, that Secured Party may, if an Event of Default has
occurred and is continuing, at its sole option, apply all or any part of such
proceeds to the Obligations in such order or preference as Secured Party may
determine, in its sole discretion.

          4.7      Commercial Tort Claims. If Debtor shall at any time hold or
acquire a commercial tort claim, Debtor shall immediately notify Secured Party
in a writing signed by Debtor of the particulars thereof and grant to Secured
Party in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance satisfactory to Secured Party.

          4.8      Other Actions as to any and all Collateral. Debtor further
agrees, at the request and option of Secured Party, to take any and all other
actions Secured Party may determine to be reasonably necessary or useful for the
attachment, perfection and first priority of, and the ability of Secured Party
to enforce, Secured Party's security interest in any and all of the Collateral,
including, without limitation, (a) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the Uniform
Commercial Code, to the extent, if any, that Debtor's signature thereon is
required therefor, (b) causing Secured Party's name to be noted as secured party
on any certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of Secured Party to enforce,
Secured Party's security interest in such Collateral, (c) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Secured Party to enforce, Secured
Party's security interest in such Collateral, (d) obtaining, if possible,
governmental and other third party waivers, consents and approvals in form and
substance satisfactory to Secured Party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, (e)
obtaining waivers from mortgagees and landlords in form and substance reasonably
satisfactory to Secured Party and (f) taking all actions under any earlier
versions of the Uniform Commercial Code or under any other law, as reasonably
determined by Secured Party to be applicable in any relevant Uniform Commercial
Code or other jurisdiction, including any foreign jurisdiction.

          5.      Representations and Warranties Concerning Debtor's Legal
Status. Debtor is, concurrently with the execution of this Agreement, delivering
to Secured Party a certificate signed by Debtor and entitled "Perfection
Certificate" (the "Perfection Certificate"). Debtor represents and warrants to
Secured Party as follows: (a) Debtor's exact legal name is that indicated on the
Perfection Certificate and on the signature page hereof, (b) Debtor is an
organization of the type, and is organized in the jurisdiction set forth in the
Perfection Certificate, (c) the Perfection Certificate accurately

--------------------------------------------------------------------------------

sets forth Debtor's organizational identification number or accurately states
that Debtor has none, (d) the Perfection Certificate accurately sets forth
Debtor's place of business or, if more than one, its chief executive office, as
well as Debtor's mailing address, if different, (e) all other information set
forth on the Perfection Certificate pertaining to Debtor is accurate and
complete in all material respects, and (f) that there has been no material
change in any information provided in the Perfection Certificate since the date
on which it was executed by Debtor.

          6.      Covenants Concerning Debtor’s Legal Status. Debtor covenants
with Secured Party as follows: (a) without providing at least 30 days prior
written notice to Secured Party, Debtor will not change its name, its place of
business or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if Debtor does not have
an organizational identification number and later obtains one, Debtor shall
forthwith notify Secured Party of such organizational identification number, and
(c) Debtor will not change its type of organization, jurisdiction of
organization or other legal structure.

          7.      Representations and Warranties Concerning Collateral, Etc.
Debtor further represents and warrants to Secured Party as follows: (a) Debtor
is the owner of or has other rights in or power to transfer the Collateral, free
from any right or claim or any person or any adverse lien, security interest or
other encumbrance, except for the security interest created by this Agreement,
(b) none of the Collateral constitutes, or is the proceeds of, "farm products"
as defined in §9-102(a)(34) of the Uniform Commercial Code of the State, (c)
none of the account debtors or other persons obligated on any of the Collateral
is a governmental authority covered by the Federal Assignment of Claims Act or
like federal, state or local statute or rule in respect of such Collateral, (d)
Debtor holds no commercial tort claim except as indicated on the Perfection
Certificate, and (e) Debtor has at all times operated its business in compliance
with all applicable provisions of the federal Fair Labor Standards Act, as
amended, and with all applicable provisions of federal, state and local statutes
and ordinances dealing with the control, shipment, storage or disposal of
hazardous materials or substances, (f) all other information set forth on the
Perfection Certificate pertaining to the Collateral is accurate and complete in
all material respects, and (g) that there has been no material change in any
information provided in the Perfection Certificate since the date on which it
was executed by Debtor.

          8.      Covenants Concerning Collateral, Etc. Debtor further covenants
with Secured Party as follows: (a) the tangible Collateral, to the extent not
delivered to Secured Party pursuant to §4, will be kept at those locations
listed on the Perfection Certificate and Debtor will not remove the Collateral
from such locations, without providing at least 30 days prior written notice to
Secured Party (with the exception of the movement of inventory sold by Debtor
and removal and replacement of equipment in the ordinary course of Debtor's
business), (b) except for the security interest herein granted, Debtor shall be
the owner of the Collateral free from any right or claim of any other person,
lien, security interest or other encumbrance, and Debtor shall defend the same
against all claims and demands of all persons at any time claiming the same or
any interests therein adverse to Secured Party, (c) Debtor shall not pledge,
mortgage or create, or suffer to exist any right of any person in or claim by
any person to the Collateral, or

--------------------------------------------------------------------------------

any security interest, lien or encumbrance in the Collateral in favor of any
person, other than Secured Party, (d) Debtor will keep the Collateral in good
order and repair, ordinary wear and tear excepted, and will not use the same in
violation of law or any policy of insurance thereon, (e) Debtor will permit
Secured Party, or its designee, to inspect the Collateral at any reasonable time
on reasonable advance notice, wherever located, (f) Debtor will pay promptly
when due all taxes, assessments, governmental charges and levies upon the
Collateral or incurred in connection with the use or operation of such
Collateral or incurred in connection with this Agreement, except for such taxes,
assessments and governmental charges being contested by Debtor in good faith,
(g) Debtor will continue to operate its business in material compliance with all
applicable provisions of the federal Fair Labor Standards Act, as amended, and
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances, and (h) Debtor will not sell or otherwise dispose, or
offer to sell or otherwise dispose, of the Collateral or any interest therein.

          9.      Insurance. Debtor will maintain with financially sound and
reputable insurers any and all insurance typically maintained on such collateral
by similarly situated entities.

          10.      Collateral Protection Expenses; Preservation of Collateral.

          10.1      Expenses Incurred by Secured Party. In Secured Party's
discretion, if Debtor fails to do so within fifteen (15) days after notice from
Secured Party, Secured Party may discharge taxes and other encumbrances at any
time levied or placed on any of the Collateral, maintain any of the collateral,
make repairs thereto and pay any necessary filing fees or insurance premiums.
Debtor agrees to reimburse Secured Party on demand for all expenditures so made.
Secured Party shall have no obligation to Debtor to make any such expenditures,
nor shall the making thereof be construed as the waiver or cure of any Default
or Event of Default.

          10.2      Secured Party's Obligations and Duties. Anything herein to
the contrary notwithstanding, Debtor shall remain obligated and liable under
each contract or agreement comprised in the Collateral to be observed or
performed by Debtor thereunder. Secured Party shall not have any obligation or
liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by Secured Party of any payment relating to any of
the Collateral, nor shall Secured Party be obligated in any manner to perform
any of the obligations of Debtor under or pursuant to any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by Secured Party in respect of the Collateral or as to the sufficiency
of any performance by any party under any such contract or agreement, to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to Secured Party or to
which Secured Party may be entitled at any time or times. Secured Party's sole
duty with respect to the custody, safe keeping and physical preservation of the
Collateral in its possession, under §9-207

--------------------------------------------------------------------------------

of the Uniform Commercial Code of the State or otherwise, shall be to deal with
such Collateral in the same manner as Secured Party deals with similar property
for its own account.

          11.      Securities and Deposits. Secured Party may at any time
following and during the continuance of an Event of Default, at its option,
transfer to itself or any nominee any securities constituting Collateral,
receive any income thereon and hold such income as additional Collateral or
apply it to the Obligations. Whether or not any Obligations are due, Secured
Party may following and during the continuance of an Event of Default demand,
sue for, collect, or make any settlement or compromise which it deems desirable
with respect to the Collateral. Regardless of the adequacy of Collateral or any
other security for the Obligations, any deposits or other sums at any time
credited by or due from Secured Party to Debtor may at any time be applied to or
set off against any of the Obligations then due and owing.

          12.      Notification to Account Debtors and Other Persons Obligated
on Collateral. If an Event of Default shall have occurred and be continuing,
Debtor shall, at the request and option of Secured Party, notify account debtors
and other persons obligated on any of the Collateral of the security interest of
Secured Party in any account, chattel paper, general intangible, instrument or
other Collateral and that payment thereof is to be made directly to Secured
Party or to any financial institution designated by Secured Party as Secured
Party's agent therefor, and Secured Party may itself, if an Event of Default
shall have occurred and be continuing, without notice to or demand upon Debtor,
so notify account debtors and other persons obligated on Collateral. After the
making of such a request or the giving of any such notification, Debtor shall
hold any proceeds of collection of accounts, chattel paper, general intangibles,
instruments and other Collateral received by Debtor as trustee for Secured Party
without commingling the same with other funds of Debtor and shall turn the same
over to Secured Party in the identical form received, together with any
necessary endorsements or assignments. Secured Party shall apply the proceeds of
collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by Secured Party to the Obligations, such proceeds to
be immediately credited after final payment in cash or other immediately
available funds of the items giving rise to them.

          13.      Power of Attorney.

          13.1      Appointment and Powers of Secured Party. Debtor hereby
irrevocably constitutes and appoints Secured Party and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Debtor or in Secured Party's own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or useful to
accomplish the purposes of this Agreement and, without limiting the generality
of the foregoing, hereby gives said attorneys the power and right, on behalf of
Debtor, without notice to or assent by Debtor, to do the following:

--------------------------------------------------------------------------------

          (a)      upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State and as fully and
completely as though Secured Party were the absolute owner thereof for all
purposes, and to do, at Debtor's expense, at any time, or from time to time, all
acts and things which Secured Party deems necessary or useful to protect,
preserve or realize upon the Collateral and Secured Party's security interest
therein, in order to effect the intent of this Agreement, all at least as fully
and effectively as Debtor might do, including, without limitation, (i) the
filing and prosecuting of registration and transfer applications with the
appropriate federal, state, local or other agencies or authorities with respect
to trademarks, copyrights and patentable inventions and processes, (ii) upon
written notice to Debtor, the exercise of voting rights with respect to voting
securities, which rights may be exercised, if Secured Party so elects, with a
view to causing the liquidation of assets of the issuer of any such securities,
and (iii) the execution, delivery and recording, in connection with any sale or
other disposition of any Collateral, of the endorsements, assignments or other
instruments of conveyance or transfer with respect to such Collateral; and

          (b)      to the extent that Debtor's authorization given in §3 is not
sufficient, to file such financing statements with respect hereto, with or
without Debtor's signature, or a photocopy of this Agreement in substitution for
a financing statement, as Secured Party may deem appropriate and to execute in
Debtor's name such financing statements and amendments thereto and continuation
statements which may require Debtor's signature.

          13.2      Ratification by Debtor. To the extent permitted by law,
Debtor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and is irrevocable.

          13.3      No Duty on Secured Party. The powers conferred on Secured
Party hereunder are solely to protect its interests in the Collateral and shall
not impose any duty upon it to exercise any such powers. Secured Party shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to Debtor for any act or failure to
act, except for Secured Party's own gross negligence or willful misconduct.

          14.      Rights and Remedies. If an Event of Default shall have
occurred and be continuing, Secured Party, without any other notice to or demand
upon Debtor, shall have in any jurisdiction in which enforcement hereof is
sought, in addition to all other rights and remedies, the rights and remedies of
a secured party under the Uniform Commercial

--------------------------------------------------------------------------------

Code of the State and any additional rights and remedies which may be provided
to a secured party in any jurisdiction in which Collateral is located,
including, without limitation, the right to (a) take possession of the
Collateral, and for that purpose Secured Party may, so far as Debtor can give
authority therefor, enter upon any premises on which the Collateral may be
situated and remove the same therefrom, and (b) locate, disable or to take
possession of the Collateral by electronic, digital, magnetic or wireless
optical electromagnetic or similar means after giving any notices required under
applicable law. Secured Party may in its discretion require Debtor to assemble
all or any part of the Collateral at such location or locations within the
jurisdiction(s) of Debtor's principal office(s) or at such other locations as
Secured Party may reasonably designate. Unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Secured Party shall give to Debtor at least ten (10) Business
Days prior written notice of the time and place of any public sale of Collateral
or of the time after which any private sale or any other intended disposition is
to be made. Debtor hereby acknowledges that ten (10) Business Days prior written
notice of such sale or sales shall be reasonable notice.

          15.      Standards for Exercising Rights and Remedies. To the extent
that applicable law imposes duties on Secured Party to exercise remedies in a
commercially reasonable manner, Debtor acknowledges and agrees that it is
commercially reasonable for Secured Party (a) to fail to incur expenses
reasonably deemed significant by Secured Party to prepare Collateral for
disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition, (b) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Debtor acknowledges
that the purpose of this §15 is to provide non-exhaustive indications of what
actions or omissions by Secured Party would fulfill Secured Party's duties under
the Uniform Commercial Code or other law of the State or any other

--------------------------------------------------------------------------------

relevant jurisdiction in Secured Party's exercise of remedies against the
Collateral and that other actions or omissions by Secured Party shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this §15. Without limitation upon the foregoing, nothing contained in this
§15 shall be construed to grant any rights to Debtor or to impose any duties on
Secured Party that would not have been granted or imposed by this Agreement or
by applicable law in the absence of this §15.

          16.      No Waiver by Secured Party, etc. Secured Party shall not be
deemed to have waived any of its rights or remedies in respect of the
Obligations or the Collateral unless such waiver shall be in writing and signed
by Secured Party. No delay or omission on the part of Secured Party in
exercising any right or remedy shall operate as a waiver of such right or remedy
or any other right or remedy. A waiver on any one occasion shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.
All rights and remedies of Secured Party with respect to the Obligations or the
Collateral, whether evidenced hereby or by any other instrument or papers, shall
be cumulative and may be exercised singularly, alternatively, successively or
concurrently at such time or at such times as Secured Party deems expedient.

          17.      Suretyship Waivers by Debtor. Debtor waives demand, notice,
protest, notice of acceptance of this Agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description. With respect to
both the Obligations and the Collateral, Debtor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as Secured Party may deem advisable. Secured Party shall have
no duty as to the collection or protection of the Collateral or any income
therefrom, the preservation of rights against prior parties, or the preservation
of any rights pertaining thereto beyond the safe custody thereof as set forth in
§10.2. Debtor further waives any and all other suretyship defenses.

          18.      Marshalling. Secured Party shall not be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, Debtor hereby agrees that it will
not invoke any law relating to the marshalling of collateral which might cause
delay in or impede the enforcement of Secured Party's rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, Debtor hereby irrevocably waives the benefits
of all such laws.

--------------------------------------------------------------------------------

          19.      Proceeds of Dispositions; Expenses. Debtor shall pay to
Secured Party on demand any and all expenses, including reasonable attorneys'
fees and disbursements, incurred or paid by Secured Party following an Event of
Default in protecting, preserving or enforcing Secured Party's rights and
remedies under or in respect of any of the Obligations or any of the Collateral.
After deducting all of said expenses, the residue of any proceeds of collection
or sale or other disposition of the Collateral shall, to the extent actually
received in cash, be applied to the payment of the Obligations in such order or
preference as Secured Party may determine, in its sole discretion, proper
allowance and provision being made for any Obligations not then due. Upon the
final payment and satisfaction in full of all of the Obligations and after
making any payments required by Sections 9-608(a) (1) (C) or 9-615(a) (3) of the
Uniform Commercial Code of the State, any excess shall be returned to Debtor. In
the absence of final payment and satisfaction in full of all of the Obligations,
Debtor shall remain liable for any deficiency.

          20.      Overdue Amounts. Until paid, all amounts due and payable by
Debtor hereunder shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at the rate of interest for overdue
principal set forth in the Note.

          21.      Notices. All notices, demands, requests, and other
communications given under this Agreement shall only be effective (a) if they
are (i) in writing, and (ii) sent by hand delivery, by facsimile transmission,
by reputable express delivery service, or by certified or registered mail,
postage prepaid, and (b) (i) when delivered to the addressee by hand, (ii) when
received by the addressee as evidenced by a return receipt signed by the
addressee or its agent, or (iii) when transmitted, answer back received, if sent
by facsimile transmission:

  (i) If to Secured Party, to it at:           TK Management LLC     1692
Massachusetts Avenue     Cambridge, MA 02138     Attn: Brendan Reilly    
Telephone No.:__________________     Facsimile No.:         With a copy to:    
      Robinson & Cole LLP     695 East Main Street     Stamford, CT 06904-2305  
  Attn: Eric J. Dale, Esq.     Telephone No.: (203) 462-7568     Facsimile No.:
(203) 462-7599


--------------------------------------------------------------------------------


  (ii) If to Debtor, to it at:         Fortified Data Communications, Inc.    
c/o Fortified Holdings Corp.     75200 Shady Grove Road, Suite 202    
Rockville, Maryland 20850     Attn.: [y]     Telephone No.: [y]     Facsimile
No.: [y]       With a copy to:         Richardson & Patel LLP     The Chrysler
Building     405 Lexington Avenue, 26th Floor     New York, New York 10174    
Attn.: Jody R. Samuels, Esq.     Telephone No.: (212) 907-6686     Facsimile
No.: (212) 907-6687

or to such other address (and/or facsimile transmission number) as Secured Party
or Debtor, as the case may be, shall have specified in the latest unrevoked
notice sent to the other in accordance with this §21.

          22.      Governing Law; Consent to Jurisdiction; Prejudgment Remedies;
Waivers.

          (a)      This Agreement and the other Loan Documents shall be
construed in accordance with and governed by the laws of the State of
Connecticut (excluding the laws applicable to conflicts or choice of law). It is
the express intention of Secured Party and Debtor that the laws of the State of
Connecticut (but not its conflict of laws rules) apply to the entirety of the
transactions evidenced by the Loan Documents.

                    (b)      Debtor hereby irrevocably submits, for itself and
its property, to the nonexclusive jurisdiction of any Connecticut State or
United States Federal court sitting in the State of Connecticut, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and Debtor hereby irrevocably and unconditionally
agrees that all claims in respect to such action or proceeding may be heard and
determined in such Connecticut State or Federal court. Debtor irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing of copies of such process to Debtor by registered or certified
mail, return receipt requested, at the address specified in §21. Debtor agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

--------------------------------------------------------------------------------

                    (c)      Nothing in this §22 shall affect the right of
Secured Party to serve legal process in any other manner permitted by law or
affect any right that Secured Party may otherwise have to bring an action or
proceeding relating to this Agreement or the other Loan Documents against Debtor
or its properties in the courts of any jurisdiction, including without
limitation, the courts (State and Federal) of or sitting in the State of
Connecticut.

                    (d)      Debtor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any Connecticut State or Federal Court (or other State or
Federal Court chosen by Secured Party as provided above). Debtor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

                    (e)      To the extent that Debtor has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether from service or notice, attachment prior to judgment, attachment in aid
of execution, execution or otherwise,) with respect to Debtor or its property,
Debtor hereby irrevocably waives such immunity in respect of its obligations
under this Agreement, the Notes and the other Loan Documents.

                    (f)      (i) TO INDUCE SECURED PARTY TO ENTER INTO THE
COMMERCIAL LOAN TRANSACTION EVIDENCED BY THIS AGREEMENT, THE NOTE, AND ANY OTHER
LOAN DOCUMENTS, DEBTOR AGREES THAT THIS IS A COMMERCIAL TRANSACTION AND NOT A
CONSUMER TRANSACTION, AND (SUBJECT ONLY TO SECTION (f)(ii) HEREOF) WAIVES ANY
RIGHT TO NOTICE AND A HEARING UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL
STATUTES, AS AMENDED, OR UNDER ANY OTHER FEDERAL OR STATE STATUTE OR STATUTES OR
FOREIGN LAWS AFFECTING PREJUDGMENT REMEDIES, AND AUTHORIZES SECURED PARTY’S
ATTORNEY TO ISSUE A WRIT FOR A PREJUDGMENT REMEDY WITHOUT COURT ORDER, PROVIDED
THE COMPLAINT SHALL SET FORTH A COPY OF THIS WAIVER, AND WAIVES ANY CLAIM IN
TORT, CONTRACT OR OTHERWISE AGAINST SECURED PARTY’S ATTORNEY WHICH MAY ARISE OUT
OF SUCH ISSUANCE OF A WRIT FOR A PREJUDGMENT REMEDY WITHOUT COURT ORDER.
FURTHER, SUBJECT ONLY TO SECTION (f)(ii) HEREOF, IN THE EVENT SECURED PARTY
SEEKS TO TAKE POSSESSION OF ANY OR ALL OF DEBTOR’S PROPERTIES OR OTHER ASSETS BY
COURT PROCESS OR OTHER METHOD AVAILABLE UNDER THE LAW, DEBTOR IRREVOCABLY WAIVES
ANY BOND AND ANY SURETY OR SECURITY RELATING THERETO REQUIRED BY ANY STATUTE,
COURT RULE OR OTHERWISE AS AN INCIDENT TO SUCH POSSESSION, AND WAIVES ANY DEMAND
FOR POSSESSION PRIOR TO THE COMMENCEMENT OF ANY SUIT OR ACTION TO RECOVER WITH
RESPECT THERETO. SPECIFICALLY, DEBTOR

--------------------------------------------------------------------------------

RECOGNIZES AND UNDERSTANDS THAT THE EXERCISE OF SECURED PARTY’S RIGHTS DESCRIBED
ABOVE MAY RESULT IN THE ATTACHMENT OF OR LEVY AGAINST DEBTOR’S PROPERTY, AND
SUCH WRIT FOR A PREJUDGMENT REMEDY WILL NOT HAVE THE PRIOR WRITTEN APPROVAL OR
SCRUTINY OF A COURT OF LAW OR OTHER JUDICIAL OFFICER AND DEBTOR WILL NOT HAVE
THE RIGHT TO ANY NOTICE OR PRIOR HEARING WHERE DEBTOR MIGHT CONTEST SUCH A
PROCEDURE. THE INTENT OF DEBTOR IS TO GRANT TO SECURED PARTY FOR GOOD AND
VALUABLE CONSIDERATION THE RIGHT TO OBTAIN SUCH A PREJUDGMENT REMEDY AND TO
EXPRESS ITS BELIEF THAT ANY SUCH PREJUDGMENT REMEDY OBTAINED IS VALID AND
CONSTITUTIONAL UNLESS A COURT OF COMPETENT JURISDICTION SHOULD DETERMINE
OTHERWISE. FURTHER, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, DEBTOR
HEREBY WAIVES DEMAND, PRESENTMENT FOR PAYMENT, PROTEST, NOTICE OF PROTEST,
NOTICE OF DISHONOR, DILIGENCE IN COLLECTION, NOTICE OF NONPAYMENT OF THIS
AGREEMENT AND ANY NOTES AND ANY AND ALL NOTICES OF A LIKE NATURE. FURTHER, TO
THE EXTENT NOT OTHERWISE EXPRESSLY PROVIDED HEREIN, DEBTOR EXPRESSLY WAIVES ALL
DEFENSES OF SURETYSHIP OR IMPAIRMENT OF COLLATERAL.

                    (ii)      THE FOREGOING (A) WAIVER BY DEBTOR OF ITS RIGHT TO
A HEARING UNDER CHAPTER 903(a) OF THE CONNECTICUT GENERAL STATUTES, AS AMENDED,
OR UNDER ANY OTHER FEDERAL OR STATE STATUTE OR STATUTES OR FOREIGN LAWS
AFFECTING PREJUDGMENT REMEDIES, (B) AUTHORIZATION TO SECURED PARTY’S ATTORNEY TO
ISSUE A WRIT FOR A PREJUDGMENT REMEDY WITHOUT COURT ORDER, AND (C) WAIVER OF ANY
BOND, SURETY OR SECURITY OR OF ANY DEMAND FOR POSSESSION PRIOR TO THE
COMMENCEMENT OF A SUIT OR ACTION AS DESCRIBED ABOVE, SHALL NOT APPLY TO ACTIONS
TAKEN BY SECURED PARTY UNDER CHAPTER 903(a) OF THE CONNECTICUT GENERAL STATUTES,
AS AMENDED (x) IF DEBTOR OR ANY OTHER MEMBER OF THE PURCHASER GROUP (AS DEFINED
IN THE MERGER AGREEMENT) SHALL HAVE GIVEN WRITTEN NOTICE OF A CLAIM FOR
INDEMNIFICATION BY SELLER PURSUANT TO SECTION 9.1(a)(i) OF THE AGREEMENT AND
PLAN OF MERGER DATED AS OF MAY 31, 2007 BY AND AMONG BORROWER, SECURED PARTY, Z5
TECHNOLOGIES LLC AND DEBTOR (THE “MERGER AGREEMENT”) PRIOR TO THE COMMENCEMENT
OF SUCH ACTION BY SECURED PARTY, OR (y) WHILE THE PRINCIPAL OF OR ACCRUED
INTEREST ON ANY ONE OR MORE OF THE PROMISSORY NOTES OF BORROWER LISTED ON
SCHEDULE A HERETO REMAINS OUTSTANDING (NEITHER PAID IN FULL, NOR CONVERTED TO
EQUITY, NOR A COMBINATION THEREOF) UNLESS SECURED PARTY HAS OBTAINED THE WRITTEN
CONSENT OF THE HOLDER(S) OF SUCH OUTSTANDING NOTE(S).

--------------------------------------------------------------------------------

23.      Additional Waivers.

          24.1      Jury Trial and Certain Damages. DEBTOR AND SECURED PARTY
MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING,
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF SECURED PARTY RELATING TO THE ADMINISTRATION OF ANY OF THE
OBLIGATIONS OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND
AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS
PROHIBITED BY LAW, DEBTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.

          23.2      DEBTOR (A) CERTIFIES THAT NEITHER SECURED PARTY NOR ANY
REPRESENTATIVE, AGENT OR ATTORNEY OF SECURED PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SECURED PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE ANY OR ALL OF THE FOREGOING WAIVERS OR OTHER WAIVERS CONTAINED IN THIS
AGREEMENT, (B) ACKNOWLEDGES AND STIPULATES THAT THE FOREGOING WAIVERS AND OTHER
WAIVERS CONTAINED IN THIS AGREEMENT ARE MADE KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY AND AFTER FULL CONSULTATION WITH COUNSEL, AND (C) ACKNOWLEDGES
THAT THE FOREGOING WAIVERS AND OTHER WAIVERS CONTAINED IN THIS AGREEMENT
CONSTITUTE A MATERIAL INDUCEMENT FOR SECURED PARTY TO ENTER INTO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS TO WHICH SECURED PARTY IS A PARTY AND MAKE THE
LOANS.

24.      Entire Agreement; Severability.

          24.1      Entire Agreement. This Agreement is intended by the parties
as the final, complete and exclusive statement of the transactions evidenced by
this Agreement. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superceded by this
Agreement, and no party is relying on any promise, agreement or understanding
not set forth in this Agreement. Nothing in this Agreement, express or implied,
is

--------------------------------------------------------------------------------

intended to confer upon any party other than the parties hereto and thereto, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

          24.2      Severability. If any one or more terms or provisions
contained in this Agreement or the application thereof to any circumstance
shall, in any jurisdiction and to any extent, be held invalid, illegal or
unenforceable, such terms or provisions shall be ineffective as to such
jurisdiction only to the extent of such invalidity, illegality or
unenforceability without invalidating or rendering unenforceable the remaining
terms and provisions hereof or thereof or the application of such term or
provision to circumstances other than those as to which it is held invalid,
illegal or unenforceable. The parties shall endeavor in good faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

          25.      Miscellaneous. The headings of each section of this Agreement
are for convenience only and shall not define or limit the provisions thereof.
This Agreement and all rights and obligations hereunder shall be binding upon
Debtor and its respective successors and assigns, and shall inure to the benefit
of Secured Party and its successors and assigns. Debtor acknowledges receipt of
a copy of this Agreement.

THE NEXT PAGE IS THE SIGNATURE PAGE

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, intending to be legally bound, Debtor has caused
this Agreement to be duly executed as of the date first above written.

FORTIFIED DATA
COMMUNICATIONS, INC.


By:     /s/ Dennis Mee                   
         Dennis Mee
         President & Secretary

Accepted:

THOMAS KEENAN VENTURES, LLC

 

By: /s/ Brendan Reilly
        Name: Brendan Reilly
        Title: Sole Manager of TK
                 Management, LLC, the
                 Manager

--------------------------------------------------------------------------------

Schedule A

 

        Original Payee   Date   Principal Amount Greg Veitch   April 26, 2007  
$                250,000 Tom Joyce   April 26, 2007   $                250,000
Jason Baer   May 4, 2007   $                  50,000 William P. Whalen   May 9,
2007   $                100,000 Charles Schwab & Co. Inc.       $               
100,000 as Custodian for Paul M. Foley IRA   May 11, 2007    


--------------------------------------------------------------------------------